Title: From George Washington to George William Fairfax, 19 January 1773
From: Washington, George
To: Fairfax, George William



Dear Sir
Mount Vernon Jany 19th 1773

If you are done with my Compass & Plotting Instruments, I should be glad to receive them by the bearer, as I measure all my Fields, & am now Inclosing a New one, and do not know where to lay the Rails that are to Fence it, till I find how much of the Field will give me the quantity of Land I want to Inclose.
As I wrote to you in haste the morning of the day Lord Sterlg

yourself &ca were to dine here (in answer to your Letter of the 1st Instt) I might not perhaps have expressd my meaning so clearly as I wishd to have done, in respect to the several matters therein containd; and therefore cannot help again repeating, that, if you think, engaged as I often am in Company—with my own business—and the business of others, I can be as serviceable to you in your absence, as another who may have more leisure, but not more Inclination, I shall undertake it with chearfulness—My only diffidence arose from an apprehension that, I had it not in my power to give that attention to your business which the nature of the case might require; and that I might in fact, do you a disservice by undertaking more than I could perform, but upon perusing your Letter more attentively I find that, as you only require that I should have an eye to the conduct of your Steward or manager, and to remit his Collections; I can do it with very little difficulty; and will, if you think proper to repose this Trust in me, discharge it to the best of my judgment.
My Compliments are presented to yourself, & Mrs Fairfax who we hope to hear is better. I am Dr Sir Yr Most Obedt

Go: Washington


P.S. One of the Letters herewith sent was found upon the Road in Stafford & brought from thence a day or two ago by L. Washington.

